Nelson J. McCabe, Chief Justice presiding.
Order entered.
The above-entitled matter having come before the Honorable Court this date on a Petition for Admission to practice law before the Courts of the Navajo Nation, filed by Tom Tso, Chairman, Bar Admissions Committee, Navajo Nation Bar Association, on behalf of two applicants, who have successfully passed the appropriate bar examination and are now qualified to practice law before the Courts of the Navajo Nation; the Court otherwise being fully informed in the premises thereof finds, that said petition ought be granted.,
THEREFORE, IT IS HEREBY ORDERED that the Petition for Admission to practice law before the Courts of the Navajo Nation, filed in this cause be and is granted,
IT IS FURTHER ORDERED that the following persons be and are hereby admitted to practice laws before the Courts of the Navajo Nation;
Kinsey D. YAZZA
Emanuel Marvin DAVIS